Attorney Grievance Commission of Maryland v. Thomas Wesley Felder, II, Miscellaneous
Docket AG No. 33, September Term, 2013.

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Respondent Thomas
Wesley Felder, II, violated the Maryland Lawyers’ Rules of Professional Conduct
(“MLRPC”) in his capacity as a representative of Martrell and Timothy Matthews and
Bernadine Ekeh. Felder failed to perform any legal services for his clients after accepting
a retainer, ignored his clients’ requests for updates and attempts to terminate his
representation, failed to maintain his clients’ funds in trust, abandoned representation of
his clients without communication, failed to return unearned fees until after a client had
filed a complaint with the Attorney Grievance Commission, and assisted the unauthorized
practice of law. Such conduct violated MLRPC 1.1; MLRPC 1.3; MLRPC 1.4(a) and (b);
MLRPC 1.15(a) and (c); MLRPC 1.16(d); MLRPC 5.5(a); MLRPC 8.1(b); MLRPC 8.4(a),
(c), and (d); and Maryland Rules 16-606.1 and 16-604. Taken together, Felder’s violations
warrant disbarment.
Circuit Court for Prince George’s County
Case No.: CAE13-23282
Argued: September 10, 2014
                                               IN THE COURT OF APPEALS

                                                    OF MARYLAND




                                                 Misc. Docket AG No. 33

                                                  September Term, 2013




                                           ATTORNEY GRIEVANCE COMMISSION
                                                   OF MARYLAND

                                                            v.

                                              THOMAS WESLEY FELDER, II




                                                      Harrell
                                                      Battaglia
                                                      Greene
                                                      Adkins
                                                      McDonald
                                                      Watts
                                                      Raker, Irma S. (Retired,
                                                         Specially Assigned),

                                                          JJ.



                                                  Opinion by Adkins, J.


                                                  Filed: October 22, 2014
       Petitioner, Attorney Grievance Commission of Maryland, acting through Bar

Counsel, filed a Petition for Disciplinary or Remedial Action against Respondent, Thomas

Wesley Felder, II.1 Bar Counsel charged that Felder, in connection with his representation

of Martrell and Timothy Matthews and of Bernadine Ekeh, engaged in professional

misconduct by accepting retainers from these clients but then abandoning them after

performing little or no work on their cases. Bar Counsel alleged that in the course of his

representation of these clients, Respondent violated a number of Maryland Lawyers’ Rules

of Professional Conduct (“MLRPC”).2

       As permitted by Maryland Rule 16-752(a), we referred the petition to the Honorable

Michael R. Pearson of the Circuit Court for Prince George’s County, to conduct an

evidentiary hearing and make findings of fact and conclusions of law. Felder did not attend

the hearing conducted on April 9, 2014 by Judge Pearson. After that hearing, the Judge

issued the findings of fact and proposed conclusions of law set forth below.




       1
       The Attorney Grievance Commission’s investigation of Felder was triggered by
the complaints of Martrell and Timothy Matthews and Bernadine Ekeh.
       2
          Bar Counsel charged that Respondent violated the following Rules: (1) Rule 1.1
(Competence); (2) Rule 1.3 (Diligence); (3) Rule 1.4(a) and (b) (Communication); (4) Rule
1.15(a) and (c) (Safekeeping Property); (5) Rule 1.16(d) (Declining or Terminating
Representation); (6) Rule 5.5(a) (Unauthorized Practice of Law; Multijurisdictional
Practice of Law); (7) Rule 8.1(b) (Bar Admission and Disciplinary Matters); (8) Rule
8.4(a), (c), and (d) (Misconduct); and (9) Maryland Rules 16-606.1 (Attorney trust account
record-keeping) and 16-604 (Trust account – Required deposits).
                   THE HEARING JUDGE’S FINDINGS OF FACT

      Judge Pearson made the following findings of fact by clear and convincing

evidence.3

      Martrell and Timothy Matthews (“Mr. and Mrs. Matthews”) first met with Felder

in August 2011 to discuss their desire to file claims against Mid-Atlantic Home Builders

(“Mid-Atlantic”) for breach of contract, professional negligence, fraud, and

misrepresentation. They paid Felder a $300 consultation fee for the first meeting. In

November 2011, Mr. and Mrs. Matthews signed a retainer agreement, agreeing to pay

Felder $5,000 for his services at an hourly rate of $250. They paid Felder $2,500 by check

and agreed to pay the remaining $2,500 the following month.

      In December, Felder informed his clients that he was closing his practice but assured

them that he would complete their representation.4 The hearing judge found as to Mr. and

Mrs. Matthews’s payments that:

               Mr. Felder received the funds from Mr. and Mrs. Matthews and
               did not deposit them in trust and did not maintain them in trust
               until earned.

               Mr. Felder did not obtain Mr. and Mrs. Matthews’ informed
               consent to the deposit or maintenance of their fees other than
               in an attorney trust account.



      3
          We have omitted portions of Judge Pearson’s findings not crucial to our opinion.
      4
        The hearing judge also found that at the December meeting, Felder indicated to
Mr. and Mrs. Matthews that he would waive a portion of his fee if they invested in his new
venture. He later withdrew the offer after they had invested, informing Mr. and Mrs.
Matthews that they owed the remaining amount, which they subsequently paid in January
2012.
                                              2
                                            ***

                [Felder] failed to maintain proper records relating to the
                deposit, maintenance, and disbursement of client funds.

         Soon after informing his clients that he was closing his practice, Felder introduced

Mr. and Mrs. Matthews to Monique Pressley—a District of Columbia attorney not licensed

in Maryland—over whom Felder had supervisory authority. Judge Pearson found that

“Ms. Pressley gave the clients the impression that she was licensed to practice in Maryland”

and performed work for Felder’s clients by preparing a complaint against Mid-Atlantic.

         Beginning in January 2013, Mr. and Mrs. Matthews had increasing difficulty

reaching Felder and obtaining status updates regarding their case. As the hearing judge

found:

                On January 23, 2012, Mr. and Mrs. Matthews sent [Felder] an
                email requesting an update on their case. [Felder] replied on
                January 25, 2012, advising Mr. and Mrs. Matthews that the
                complaint was sent to Mid-Atlantic on January 7, 2012 and that
                Mid-Atlantic had until February 7th to respond or suit would
                follow.

                On February 10, 2012, Mr. and Mrs. Matthews followed up
                with [Felder] through email and requested information on the
                status of their case. [Felder] did not reply to their email.

                Between February and April 2012, Mr. and Mrs. Matthews
                made several attempts to contact [Felder] through phone calls
                and emails but were unable to reach him.

                On or about March 26, 2012, Mr. and Mrs. Matthews contacted
                Ms. Pressley through email and requested a copy of the
                complaint sent to Mid-Atlantic but did not receive a response.

                On April 5, 2012, Mr. and Mrs. Matthews again sent a second
                email to Ms. Pressley requesting a copy of the documentation
                submitted to Mid-Atlantic on their behalf. Mr. and Mrs.

                                              3
              Matthews did not receive any documents from [Felder’s]
              office.

              On April 11, 2012, Mr. and Mrs. Matthews drafted a
              termination letter to [Felder] and attempted to deliver it to
              [Felder’s] Bowie office. [Mr. and Mrs. Matthews] were
              advised by the new office tenants that [Felder] no longer
              occupied the office space.

              [Felder] failed to notify Mr. and Mrs. Matthews that he had
              closed, and moved out of, his law firm.

              On April 11, 2012, Mr. and Mrs. Matthews forwarded a
              termination letter to [Felder] through email and forwarded a
              copy to Ms. Pressley.

              [Felder] did not respond to Mr. and Mrs. Matthews’s letter or
              email.

              Mr. and Mrs. Matthews also mailed the termination letter via
              certified mail. The return receipt card reflects the letter was
              received and signed for on April 20, 2012.

              [Felder] did not respond to the certified letter sent by Mr. and
              Mrs. Matthews.

       Eventually, in April 2012, an employee at Felder’s firm contacted Mr. and Mrs.

Matthews to return to them a binder of documents the clients had provided in reference to

their case as well as a $1,000 refund of legal fees “representing a portion of the unearned

fees” Mr. and Mrs. Matthews had paid Felder. The hearing judge found that at no time did

Felder reply to his clients’ phone calls or emails.

       Felder followed a similar pattern with Bernadine Ekeh (“Ms. Ekeh”), who retained

Felder to assist her with a loan modification in July 2011. She paid Felder a flat rate of




                                              4
$2,800 for representation not to exceed 10 hours of work at an hourly rate of $250.5 Judge

Pearson found that Ms. Ekeh experienced difficulty contacting Felder and receiving

information regarding her loan modification:

                Between August 2011 and May 2012, Ms. Ekeh left several
                messages on [Felder’s] answering machine at the law firm’s
                office number. [Felder] did not return [Ms. Ekeh’s] calls.

                On or about May 31, 2012, [Felder] returned Ms. Ekeh’s call.
                [Felder] advised Ms. Ekeh that his office had relocated but did
                not give her a new address. During this conversation, Ms. Ekeh
                advised [Felder] that she had received correspondence
                rejecting her loan modification. [Felder] asked Ms. Ekeh to
                fax him the letter she received. Ms. Ekeh faxed the letter to
                [Felder] but did not hear back from him.

       As with Felder’s representation of Mr. and Mrs. Matthews, the hearing judge found

that he failed to keep Ms. Ekeh’s funds in trust or to maintain adequate records:

                [Felder] admits in his response that he did not maintain Ms.
                Ekeh’s legal fees in trust. He did not have Ms. Ekeh’s consent
                to maintain the fees in any account other than a trust account.

                                              ***

                [Felder] failed to maintain proper records relating to the
                deposit, maintenance, and disbursement of client funds.

       Although Felder failed to communicate with Ms. Ekeh or perform work for her, he

refunded her fees in their entirety, but only after Bar Counsel commenced its investigation.

       The hearing judge found that Felder never communicated to his clients that he had

closed his practice and vacated his office:




       5
           The $2,800 also included a $300 initial consultation fee.
                                               5
             [Felder] stated in his response that his office transitioned out
             of the legal profession from December 2011 until August 2012,
             and his last case was opened around April 2012.

                                          ***

             [Felder] further stated that he vacated his office space and
             ceased his legal practice in June 2012. [Felder] did not address
             in his response his continuous failure to respond to requests for
             information from the client.

      The Attorney Grievance Commission received a complaint from Mr. and Mrs.

Matthews in May 2012 and one from Ms. Ekeh in June 2012. In the course of investigating

both complaints, Bar Counsel found Felder similarly unresponsive. Judge Pearson found

as to the complaint of Mr. and Mrs. Matthews:

             [Felder] provided an initial response to the Attorney Grievance
             Commission on July 19, 2012. [Felder’s] response did not
             address his failure to respond timely to two letters previously
             sent to him regarding the grievance.

             During Bar Counsel’s investigation, [Felder] knowingly failed
             to respond to multiple requests for information from a
             disciplinary authority.

                                          ***

             [Felder] has not responded or communicated with the office of
             Bar Counsel concerning the complaint filed by Mr. and Mrs.
             Matthews after his initial response of July 19, 2012.

As to Ms. Ekeh’s complaint, Judge Pearson found:

             During Bar Counsel’s investigation, [Felder] knowingly failed
             to respond to multiple requests for information from a
             disciplinary authority.

             On November 7, 2012, [Felder], through counsel, submitted a
             response to Bar Counsel.


                                            6
                                             ***

                [Felder] has not responded or communicated with the office of
                Bar Counsel concerning the complaint filed by Ms. Ekeh after
                his response of November 7, 2012.

       From these facts, the hearing judge concluded that Felder violated MLRPC 1.1; 1.3;

1.4(a) and (b); 1.15(a) and (c); 1.16(d); 5.5(a); 8.1(b); 8.4(a), (c), and (d); and Maryland

Rules 16-606.1 and 16-604.

                  THE HEARING JUDGE’S CONCLUSIONS OF LAW

       MLRPC 1.1 requires attorneys to provide competent representation,6 and MLRPC

1.3 demands that they act with diligence.7 As to these rules, Judge Pearson concluded:

                [Felder] . . . failed to act with the requisite legal knowledge,
                skill, thoroughness, and preparation reasonably necessary for
                the representation. In November 2011, [Felder] was retained
                by Mr. and Mrs. Matthews to represent them in claims against
                [Mid-Atlantic.] [Felder] did not perform any legal services for
                Mr. and Mrs. Matthews. Mr. and Mrs. Matthews attempted to
                contact [Felder] but were unable to reach him to inquire about
                their case.

       Additionally:

                [Felder] failed to provide competent representation to Ms.
                Ekeh in that he failed to act with the requisite legal knowledge,
                skill, thoroughness, and preparation reasonably necessary for
                the representation. In August 2011, [Felder] was retained by

       6
           Rule 1.1 Competence.
                A lawyer shall provide competent representation to a client.
                Competent representation requires the legal knowledge, skill,
                thoroughness and preparation reasonably necessary for the
                representation.
       7
           Rule 1.3 Diligence.
                A lawyer shall act with reasonable diligence and promptness
                in representing a client.
                                               7
                Ms. Ekeh to assist her in a loan modification. On August 3,
                2011, [Felder] was paid $2,800 in legal fees. Ms. Ekeh had
                several questions regarding her case and attempted to reach
                [Felder] after that initial meeting. Respondent did not return
                the client’s calls.

       MLRPC 1.4 requires attorneys to communicate with their clients.8 The trial court

identified many instances in which Felder failed to act in accordance with this rule.

Specifically:

                [Felder] failed to return Mr. and Mrs. Matthews’ calls and
                messages left on his answering machine and with his staff. Mr.
                and Mrs. Matthews also contacted Ms. Monique Pressley, a
                District of Columbia attorney, who worked with [Felder]. Mr.
                and Mrs. Matthews left messages with Ms. Pressley but did not
                hear back from [Felder]. Mr. and Mrs. Matthews attempted to
                reach [Felder] by phone, text message, and emails. Mr. and
                Mrs. Matthews mailed a certified termination letter to [Felder].
                Mr. and Mrs. Matthews attempted to deliver the letter to his
                law office and found that [Felder] had vacated the office
                without giving his clients any notice. [Felder] failed to respond
                to Mr. and Mrs. Matthews’ written termination letter

       8
           Rule 1.4 Communication.
                (a) A lawyer shall:
                       (1) promptly inform the client of any decision or
                       circumstance with respect to which the client’s
                       informed consent, as defined in Rule1.0(f), is
                       required by these Rules;
                       (2) keep the client reasonably informed about the
                       status of the matter;
                       (3) promptly comply with reasonable requests
                       for information; and
                       (4) consult with the client about any relevant
                       limitation on the lawyer’s conduct when the
                       lawyer knows that the client expects assistance
                       not permitted by the Maryland Lawyers’ Rules
                       of Professional Conduct or other law.
                (b) A lawyer shall explain a matter to the extent reasonably
                necessary to permit the client to make informed decisions
                regarding the representation.
                                               8
               requesting information as well as the return of their documents
               and the legal fees paid in full.

                                             ***

               [Felder] failed to comply promptly with Ms. Ekeh’s reasonable
               requests for information about her matter[.] During the course
               of [Felder’s] representation of Ms. Ekeh, he repeatedly failed
               to keep Ms. Ekeh reasonably informed about the status of her
               case. Ms. Ekeh attempted to reach [Felder] by phone and text
               message. [Felder] failed to communicate with Ms. Ekeh
               regarding the status of her case. [Felder] failed to notify Ms.
               Ekeh that he closed his law practice and closed his office.

      MLRPC 1.15 requires attorneys to maintain their clients’ property in safekeeping.

Concluding that Felder violated Rule 1.15(a) and (c),9 Judge Pearson wrote:

               [Felder] failed to hold property of Mr. and Mrs. Matthews in a
               trust account and failed to maintain complete records of the
               funds paid by Mr. and Mrs. Matthews for the representation.

                                             ***

      9
          Rule 1.15 Safekeeping Property.
               (a) A lawyer shall hold property of clients or third persons that
               is in a lawyer’s possession in connection with a representation
               separate from the lawyer’s own property. Funds shall be kept
               in a separate account maintained pursuant to Title 16, Chapter
               600 of the Maryland Rules, and records shall be created and
               maintained in accordance with the Rules in that Chapter. Other
               property shall be identified specifically as such and
               appropriately safeguarded, and records of its receipt and
               distribution shall be created and maintained. Complete records
               of the account funds and of other property shall be kept by the
               lawyer and shall be preserved for a period of at least five years
               after the date the record was created.
                                              ***
               (c) Unless the client gives informed consent, confirmed in
               writing, to a different arrangement, a lawyer shall deposit legal
               fees and expenses that have been paid in advance into a client
               trust account and may withdraw those funds for the lawyer’s
               own benefit only as fees are earned or expenses incurred.
                                               9
               [Felder] fail[ed] to hold property of Ms. Ekeh in a trust account
               and to maintain complete records of the funds paid by Ms.
               Ekeh for the representation. On August 3, 2011, Ms. Ekeh paid
               [Felder] his entire fee of $2,800 by credit card. [Felder] did
               not deposit the fees in trust and did not maintain the fees in
               trust until earned. [Felder] did not obtain Ms. Ekeh’s informed
               consent in writing not to deposit the fees in trust.

      MLRPC 1.16 requires attorneys to protect their clients’ interests when declining or

terminating representation. The hearing judge concluded that Felder violated 1.16(d)10:

               [Felder] failed to notify Mr. and Mrs. Matthews that he would
               not handle the case for which he was retained. [Felder]
               abandoned Mr. and Mrs. Matthews’ case and did not
               communicate with them after receiving payment in full for his
               services. Upon termination of representation, [Felder] failed
               to take steps necessary to protect Mr. and Mrs. Matthews’
               interests by failing to return their documents in response to
               their requests. [Felder] failed to return any of the legal fees
               paid to him.

                                            ***

               [Felder] abandoned Ms. Ekeh’s case and did not communicate
               with her after receiving payment in full for his services. Upon
               termination of representation, [Felder] failed to timely return
               any of the legal fees paid to him.




      10
           Rule 1.16 Declining or Terminating Representation.
                                              ***
               (d) Upon termination of representation, a lawyer shall take
               steps to the extent reasonably practicable to protect a client’s
               interests, such as giving reasonable notice to the client,
               allowing time for employment of other counsel, surrendering
               papers and property to which the client is entitled and
               refunding any advance payment of fee or expense that has not
               been earned or incurred. The lawyer may retain papers relating
               to the client to the extent permitted by other law.
                                              10
       In part, MLRPC 5.5 prohibits attorneys from aiding the unauthorized practice of

law. The hearing judge found that Felder violated Rule 5.5(a)11:

                [Felder] assisted Ms. Pressley in the unauthorized practice of
                law knowing that Ms. Pressley is not licensed to practice in
                Maryland. [Felder] stated to Mr. and Mrs. Matthews that Ms.
                Pressley was his partner at the law firm and that she would
                assist in handling their case. The evidence reveals that Ms.
                Pressley had direct contact with the clients. [Felder] had
                knowledge of Ms. Pressley’s actions and he supported her
                involvement in the case.

       MLRPC 8.1 prohibits attorneys from failing to respond to inquiries for information

from a disciplinary authority. Judge Pearson concluded that Felder violated Rule 8.1(b)12:

                [Felder] knowingly failed to respond to lawful demands for
                information from a disciplinary authority when he did not
                respond to Bar Counsel’s requests[.]

       MLRPC 8.4 defines professional misconduct for attorneys. Specifically, the hearing

judge found that Felder violated Rule 8.4(a), (c), and (d)13:


       11
            Rule 5.5 Unauthorized Practice of Law; Multijurisdictional Practice of Law.
                (a) A lawyer shall not practice law in a jurisdiction in violation
                of the regulation of the legal profession in that jurisdiction, or
                assist another in doing so.
       12
            Rule 8.1 Bar Admission and Disciplinary Matters.
                An applicant for admission or reinstatement to the bar, or a
                lawyer in connection with a bar admission application or in
                connection with a disciplinary matter, shall not
                                             ***
                (b) fail to disclose a fact necessary to correct a
                misapprehension known by the person to have arisen in the
                matter, or knowingly fail to respond to a lawful demand for
                information from an admissions or disciplinary authority,
                except that this Rule does not require disclosure of information
                otherwise protected by Rule 1.6.

                                               11
         [Felder] received a full retainer and failed to perform any
         substantive work for Mr. and Mrs. Matthews, after which he
         abandoned the clients without notice. [Felder] failed to deposit
         the legal fees in trust and failed to return the unearned fees to
         Mr. and Mrs. Matthews constituting deceit, dishonesty, or
         misrepresentation in violation of Rule 8.4(c).

         [Felder’s] inadequate handling of Mr. and Mrs. Matthews’
         legal representation and failure to respond to Bar Counsel
         support the conclusion that he engaged in conduct prejudicial
         to the administration of justice, in violation of Rule 8.4(d).

                                      ***

         [Felder’s] failure to properly represent Ms. Ekeh and his failure
         to respond to Bar Counsel support the conclusion that he
         engaged in conduct prejudicial to the administration of justice,
         in violation of Rule 8.4(d).

         By violating multiple Maryland Lawyers’ Rules                 of
         Professional Conduct, [Felder] violated Rule 8.4(a).




13
     Rule 8.4 Misconduct.
         It is professional misconduct for a lawyer to:
         (a) violate or attempt to violate the Maryland Lawyers’ Rules
         of Professional Conduct, knowingly assist or induce another to
         do so, or do so through the acts of another;
                                       ***
         (c) engage in conduct involving dishonesty, fraud, deceit or
         misrepresentation;
         (d) engage in conduct that is prejudicial to the administration
         of justice[.]
                                        12
      Finally, relating to Felder’s failure to record, create, and maintain his clients’ funds,

the hearing judge found that Felder violated Maryland Rules 16-606.114 and 16-60415:


      14
           Md. Rule 16-606.1 Attorney Trust Account Record-Keeping.
              The following records shall be created and maintained for the
              receipt and disbursement of funds of clients or of third persons:
              (1) Attorney Trust Account Identification. An identification of
              all attorney trust accounts maintained, including the name of
              the financial institution, account number, account name, date
              the account was opened, date the account was closed, and an
              agreement with the financial institution establishing each
              account and its interest-bearing nature.
              (2) Deposits and Disbursements. A record for each account
              that chronologically shows all deposits and disbursements, as
              follows:
                      (A) for each deposit, a record made at or near the
                      time of the deposit that shows (i) the date of the
                      deposit, (ii) the amount, (iii) the identity of the
                      client or third person for whom the funds were
                      deposited, and (iv) the purpose of the deposit;
                      (B) for each disbursement, including a
                      disbursement made by electronic transfer, a
                      record made at or near the time of disbursement
                      that shows (i) the date of the disbursement, (ii)
                      the amount, (iii) the payee, (iv) the identity of the
                      client or third person for whom the disbursement
                      was made (if not the payee), and (v) the purpose
                      of the disbursement;
                      (C) for each disbursement made by electronic
                      transfer, a written memorandum authorizing the
                      transaction and identifying the attorney
                      responsible for the transaction.
      15
           Md. Rule 16-604 Trust Account – Required Deposits.
              Except as otherwise permitted by rule or other law, all funds,
              including cash, received and accepted by an attorney or law
              firm in this State from a client or third person to be delivered
              in whole or in part to a client or third person, unless received
              as payment of fees owed the attorney by the client or in
              reimbursement for expenses properly advanced on behalf of
              the client, shall be deposited in an attorney trust account in an
                                              13
      [Felder] did not deposit any of the fees paid by Mr. and Mrs.
      Matthews [or Ms. Ekeh] in trust and did not maintain the fees
      in trust until earned. [Felder] failed to maintain proper records
      relating to the deposit, maintenance, and disbursement of client
      funds, thereby violating Maryland Rules 16-606.1 and 16-604.

                              DISCUSSION

As we recently explained:

      “In attorney discipline proceedings, this Court has original and
      complete jurisdiction and conducts an independent review of
      the record.” Att’y Grievance Comm’n v. Bleecker, 414 Md.
147, 167, 994 A.2d 928, 940 (2010) (citations omitted). “We
      accept a hearing judge’s findings of fact unless we determine
      that they are clearly erroneous.” Att’y Grievance Comm’n v.
      Edib, 415 Md. 696, 706, 4 A.3d 957, 964 (2010) (quoting Att’y
      Grievance Comm’n v. Guida, 391 Md. 33, 50, 891 A.2d 1085,
      1095 (2006)). That deference is appropriate because the
      hearing judge is in a position to assess the demeanor-based
      credibility of the witnesses. Id. at 707, 4 A.3d at 964. In that
      regard, “[t]he hearing judge is permitted to ‘pick and choose
      which evidence to rely upon’ from a conflicting array when
      determining findings of fact.” Guida, 391 Md. at 50, 891 A.2d
      at 1095 (quoting Att’y Grievance Comm’n v. Fezell, 361 Md.
234, 253, 760 A.2d 1108, 1118 (2000)).

      We review de novo the hearing judge’s proposed conclusion of
      law. Att’y Grievance Comm’n v. Ugwuonye, 405 Md. 351,
      368, 952 A.2d 226, 236 (2008). In other words, “the ultimate
      determination . . . as to an attorney’s alleged misconduct is
      reserved for this Court.” Att’y Grievance Comm’n v. Garfield,
      369 Md. 85, 97, 797 A.2d 757, 764 (2002) (quoting Att’y
      Grievance Comm’n v. Thompson, 367 Md. 315, 322, 786 A.2d
763, 768 (2001) (alteration in original)). In that regard, we
      examine the record to ascertain whether there was sufficient
      evidence to support the hearing judge’s legal conclusions, by a


      approved financial institution. This Rule does not apply to an
      instrument received by an attorney or law firm that is made
      payable solely to a client or third person and is transmitted
      directly to the client or third person.
                                     14
                “clear and convincing” standard of proof. Att’y Grievance
                Comm’n v. Siskind, 401 Md. 41, 54, 930 A.2d 328, 335 (2007).

Att’y Grievance Comm’n v. Tanko, 427 Md. 15, 27–28, 45 A.3d 281, 288 (2012).

                                      EXCEPTIONS

       Neither Felder nor Bar Counsel notes any exceptions to the hearing judge’s findings

of fact or conclusions of law. Thus, although both parties are permitted to file “(1)

exceptions to the findings and conclusions of the hearing judge and (2) recommendations

concerning the appropriate disposition[,]” Md. Rule 16-758(b), we shall accept the hearing

judge’s “findings of fact as established for the purpose of determining appropriate

sanctions,” Md. Rule 16-759(b)(2)(A). Additionally, based upon our de novo review, we

agree that Felder violated the following MLRPC provisions: Rule 1.1; Rule 1.3; Rule 1.4(a)

and (b); Rule 1.15(a) and (c); Rule 1.16(d); Rule 5.5(a); Rule 8.1(b); and Rule 8.4(a), (c),

and (d). We also agree that Felder violated Maryland Rules 16-606.1 and 16-604.

                                      SANCTIONS

       Bar Counsel recommends that Felder be disbarred. It directs the Court’s attention

to five aggravating factors found in Standard 9.22 of the American Bar Association’s

Standards for Imposing Lawyer Sanctions (1992).16 Pursuant to Standard 9.22(b), Bar



       16
            Aggravating factors include:
               (a) prior disciplinary offenses;
               (b) dishonest or selfish motive;
               (c) a pattern of misconduct;
               (d) multiple offenses;
               (e) bad faith obstruction of the disciplinary proceeding by
               intentionally failing to comply with rules or orders of the
               disciplinary agency;
                                            15
            (f) submission of false evidence, false statements, or other
            deceptive practices during the disciplinary process;
            (g) refusal to acknowledge wrongful nature of conduct;
            (h) vulnerability of victim;
            (i) substantial experience in the practice of law;
            (j) indifference to making restitution;
            (k) illegal conduct, including that involving the use of
            controlled substances.

American Bar Association, Standards for Imposing Lawyer Sanctions, § 9.22 (1992),
reprinted in Compendium of Professional Responsibility Rules and Standards (2014).

      Mitigating factors include:
            (a) absence of a prior disciplinary record;
            (b) absence of a dishonest or selfish motive;
            (c) personal or emotional problems;
            (d) timely good faith efforts to make restitution or to rectify
            consequences of misconduct;
            (e) full and free disclosure to disciplinary board or
            cooperative attitude toward proceedings;
            (f) inexperience in the practice of law;
            (g) character or reputation;
            (h) physical disability;
            (i) mental disability or chemical dependency including
            alcoholism or drug abuse when:
                    (1) there is medical evidence that the respondent
                    is affected by a chemical dependency or mental
                    disability;
                    (2) the chemical dependency or mental disability
                    caused the misconduct;
                    (3) the respondent’s recovery from the chemical
                    dependency or mental disability is demonstrated
                    by a meaningful and sustained period of
                    successful rehabilitation; and
                    (4) the recovery arrested the misconduct and
                    recurrence of that misconduct is unlikely;
            (j) delay in disciplinary proceedings;
            (k) imposition of other penalties or sanctions;
            (l) remorse;
            (m) remoteness of prior offenses.

                                          16
Counsel characterizes Felder’s misconduct as partly a result of a dishonest or selfish

motive. Bar Counsel also points to Felder’s pattern of misconduct (Standard 9.22(c)), his

multiple offenses (Standard 9.22(d)), his failure to respond to requests during the

disciplinary process (Standard 9.22(e)), and his refusal to acknowledge the wrongful nature

of his conduct (Standard 9.22(g)).

       When determining the appropriate sanction, we must also consider any mitigating

factors. Att’y Grievance Comm’n v. Roberts, 394 Md. 137, 165, 904 A.2d 557, 574 (2006)

(“The appropriate sanction depends on the facts and circumstances of each case, including

any mitigating factors.”). Here, the hearing judge found no mitigating factors, and there is

no reason to upset that finding. See Att’y Grievance Comm’n v. West, 378 Md. 395, 411,

836 A.2d 588, 597 (2003) (“On review, we keep in mind that the findings of the trial judge

are prima facie correct and will not be disturbed unless clearly erroneous.”).

       Bar Counsel directs the Court’s attention to Standard 4.41, which advises:

              Disbarment is generally appropriate when: (a) a lawyer
              abandons the practice and causes serious or potentially serious
              injury to a client; or (b) a lawyer knowingly fails to perform
              services for a client and causes serious or potentially serious
              injury to a client; or (c) a lawyer engages in a pattern of neglect
              with respect to client matters and causes serious or potentially
              serious injury to a client.

American Bar Association, Standards for Imposing Lawyer Sanctions, § 4.41 (1992),

reprinted in Compendium of Professional Responsibility Rules and Standards (2014). Bar




American Bar Association, Standards for Imposing Lawyer Sanctions, § 9.32 (1992),
reprinted in Compendium of Professional Responsibility Rules and Standards (2014).
                                              17
Counsel then reiterates that Felder “knowingly failed to perform the services for which he

was retained and that [h]e engaged in a pattern of neglect with respect to his client matters.”

       As we recently discussed:

              In selecting a sanction, we are cognizant of the principle that
              attorney discipline proceedings are not instituted to punish an
              offending lawyer, but rather to protect the public and the
              public’s confidence in the legal profession. Att’y Grievance
              Comm’n v. Sucklal, 418 Md. 1, 10 n. 3, 12 A.3d 650, 655 n. 3
              (2011). Imposition of a sanction protects the public in two
              ways: “through deterrence of the type of conduct which will
              not be tolerated, and by removing those unfit to continue in the
              practice of law from the rolls of those authorized to practice in
              this State.” Att’y Grievance Comm’n v. Usiak, 418 Md. 667,
              689, 18 A.3d 1, 14 (2011) (quoting Att’y Grievance Comm’n
              v. Mahone, 398 Md. 257, 268–69, 920 A.2d 458, 465 (2007)).
              Our selection of an appropriate sanction is guided by the nature
              and gravity of the violation, the intent with which the violation
              was committed, and the particular circumstances surrounding
              each case, including aggravating and mitigating factors. Att’y
              Grievance Comm’n v. Khandpur, 421 Md. 1, 18, 25 A.3d 165,
              175 (2011).

Att’y Grievance Comm’n v. Park, 427 Md. 180, 195, 46 A.3d 1153, 1161 (2012). When

assessing the appropriate sanction, we often refer to the American Bar Association’s

Standards for Imposing Lawyer Sanctions, which advises the consideration of four

questions: “(1) What is the nature of the ethical duty violated?; (2) What was the lawyer’s

mental state?; (3) What was the extent of the actual or potential injury caused by the

lawyer’s misconduct?; and (4) Are there any aggravating or mitigating circumstances?”

Att’y Grievance Comm’n v. Taylor, 405 Md. 697, 720, 955 A.2d 755, 768–69 (2008)

(citation omitted).




                                              18
       Here, Felder’s conduct was harmful both to his clients and to the public perception

of lawyers in general. We are guided by our holding in Park:

              [D]isbarment is the appropriate sanction when an attorney
              abandons a client by failing to pursue the client’s interests,
              failing to communicate with the client, ignoring a client’s
              repeated requests for status updates, terminating the
              representation without notice by failing wholly to provide
              effective services, and failing to return unearned fees.
427 Md. at 196, 46 A.3d at 1162. Mr. Felder’s conduct fits well within the dictates of Park.

Felder failed to perform any legal services for his clients after accepting a retainer, ignored

his clients’ repeated requests for updates and attempts to terminate his representation, failed

to maintain his clients’ funds in trust, abandoned representation of his clients without

communication, failed to return unearned fees to one of his clients until after that client

had already filed a complaint with the Attorney Grievance Commission, and assisted the

unauthorized practice of law.

       Accordingly, we conclude that disbarment is the appropriate sanction. For this

reason, we entered the September 11, 2014 per curiam order disbarring Respondent and

awarding costs against him.




                                              19